Mr. Justice Wole
delivered the opinion of the court.
On January 31, 1911, this court made an order postponing the decision of a motion to dismiss until the case in its entirety was submitted to the court. The respondents now renew their motion but only urge that the whole record is before the court and refer to certain parts of the same on the theory that the court may find the whole matter set forth in the papers or parts of the record to which special reference is made. The motion involves the question of whether *146certain parties were notified of the appeal. The appellants urge various matters of waiver and estoppel, as well as the question of whether it was necessary to notify the alleged unnotified parties inasmuch as appellants were not advised of an amended complaint. The merits of the case are seemingly more or less involved. In any event we see no reason to change our former order and the motion must be dismissed without prejudice to our consideration of the same at the final hearing of the appeal.

Motion overruled.

Chief Justice Hernandez and Justices del Toro and Aldrey concurred.